MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      08/31/2017, 9:52 am

regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ricky W. Outlaw,                                         August 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1703-CR-545
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1609-F6-1029



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-545| August 31, 2017                Page 1 of 4
                                        Statement of the Case
[1]   Ricky Outlaw appeals his conviction by jury of Class A misdemeanor battery.1

      His sole argument is that there is insufficient evidence to support his conviction.

      Concluding that the evidence is sufficient, we affirm Outlaw’s battery

      conviction.

[2]   We affirm.


                                                       Issue
              The sole issue for our review is whether there is sufficient
              evidence to support Outlaw’s battery conviction.


                                                       Facts
[3]   On September 9, 2016, Cameron Caplinger (“Caplinger”) and Chad Buzzard

      (“Buzzard”) were working as loss prevention officers at a Sears store located in

      a Fort Wayne shopping mall. As they monitored the surveillance cameras,

      Caplinger observed Outlaw pick up a shoe box from a shoe display, place the

      box under his arm, and walk out of the store without paying for the

      merchandise.

[4]   Caplinger and Buzzard caught up with Outlaw as he left the store and asked

      him to return. Outlaw began to comply and then suddenly turned to run.




      1
       IND. CODE § 35-42-2-1. Outlaw was also convicted of Level 6 felony theft; however, he does not appeal that
      conviction.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-545| August 31, 2017            Page 2 of 4
      When Buzzard grabbed Outlaw, Outlaw punched Buzzard in the back of the

      head with his fist, stating “you can’t touch me, get your hands off me.” (Tr.

      Vol. 2 at 177). Caplinger saw Outlaw “turn around and strike [Buzzard] in the

      head.” (Tr. Vol. 2 at 123).

[5]   The State charged Outlaw with theft and battery. At trial, Outlaw testified that

      when Buzzard grabbed him, he stumbled backwards and unintentionally made

      contact with Buzzard. The jury convicted Outlaw as charged, and Outlaw

      appeals the battery conviction.


                                                  Decision
[6]   Outlaw argues that there is insufficient evidence to support his battery

      conviction. Our standard of review for sufficiency of the evidence claims is well

      settled. We consider only the probative evidence and reasonable inferences

      supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do

      not reweigh the evidence or judge witness credibility. Id. We will affirm the

      conviction unless no reasonable fact finder could find the elements of the crime

      proven beyond a reasonable doubt. Id. The evidence is sufficient if an

      inference may be reasonably drawn from it to support the verdict. Id. at 147.


[7]   In order to convict Outlaw of battery as a Class A misdemeanor, the State had

      to prove beyond a reasonable doubt that he knowingly or intentionally touched

      Buzzard in a rude, insolent or angry manner resulting in bodily injury. See I.C.

      § 35-42-2-1. Outlaw acknowledges that he touched Buzzard but disputes that

      he knowingly or intentionally did so. He specifically contends that he “lost his

      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-545| August 31, 2017   Page 3 of 4
      balance and accidentally made contact with the loss prevention officer as he

      stumbled backwards.” (Outlaw’s Br. 10). According to Outlaw, an “accidental

      hitting is consistent with what would be expected. . . . When someone loses

      their balance, they generally use their arms to counter balance their momentum

      and weight and their arms will flail about.” (Outlaw’s Br. 10-11).

[8]   However, our review of the evidence reveals that Buzzard testified that Outlaw

      used his fist to punch Buzzard in the back of the head, stating “you can’t touch

      me, get your hands off me.” (Tr. Vol. 2 at 177). Caplinger also testified that he

      saw Outlaw turn around and strike Buzzard in the head. This evidence is

      sufficient to support Outlaw’s battery conviction. Outlaw’s argument that he

      accidentally hit Buzzard in the head is an invitation for us to reweigh the

      evidence and judge the credibility of witnesses, which we cannot and will not

      do. See Drane, 867 N.E.2d at 146.


[9]    Affirmed.


      Riley, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1703-CR-545| August 31, 2017   Page 4 of 4